DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 29, 2022, has been entered.
Claims 4-6, 8, 15, 16, 18, 19, and 22 are cancelled.
Claims 1-3, 7, 9-14, 17, 20, and 21 are pending and examined on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-3, 7, 9, 10, 12, 17, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barclay (US 5,340,742. Previously cited) in view of Kyle `004 (US 2005/0027004. Previously cited) and Kyle `767 (US 5,658,767. Previously cited).
Barclay discloses a process for growing Thraustochytrium, Schizochytrium, and mixtures thereof which can be useful for the production of food products that include a balance of long chain and short chain omega-3 highly unsaturated fatty acids (abstract).  The organisms Thraustochytrium and Schizochytrium are recited as Thraustochytriales in instant claim 17.  Additionally, Barclay states that their invention is for production of lipids with high concentrations of omega-3 highly unsaturated fatty acids (HUFA) (column 1, lines 25-30) which include docosahexaenoic acid (DHA) (column 4, lines 16-27).  Therefore, Barclay discloses a process of producing polyunsaturated fatty acids, including DHA, from Thraustochytriales, as required by instant claim 1.  Furthermore, the culturing as taught in the examples (e.g., Examples 2 and 3 at column 10, line 25 through column 11, line 20) are drawn to a liquid culture which is placed on a rotary shaker which is a batch fermentation process.  Therefore, the process of Barclay is drawn to submerged fermentation as required by instant claim 1, which is batch fermentation as required by an embodiment of instant claim 2.
Furthermore, Barclay discloses that “it has been found that by restricting the oxygen content of the fermentation medium during the growth of the Thraustochytrium, Schizochytrium, and mixtures thereof, the lipid content of the strains can be increased. The optimum oxygen concentration for lipid production can be determined for any particular microflora by variation of the oxygen content of the medium. In particular, the oxygen content of the fermentation medium is maintained at an oxygen content of less than about 40% of saturation and preferably between about 5% of saturation and about 40% of saturation" (column  6, lines 1-12).  The range of oxygen content of between about 5% and about 40% of saturation of the fermentation medium includes oxygen levels reading on the instantly claimed limitation that dissolved oxygen is maintained in a submerged fermentation at more than about 15% saturation throughout the fermentation; that is, there is an overlap of the range disclosed in Barclay with the range of ‘more than about 15% of saturation’ as instantly claimed.  This disclosed range of oxygen content of the fermentation medium of Barclay also includes oxygen levels reading on the instantly claimed limitation of step (b) regarding preventing the dissolved oxygen level dropping below a targeted level of at least 15% of saturation.  Additionally, this disclosed range of oxygen content as disclosed in Barclay includes oxygen levels reading on the level of the dissolved oxygen recited in instant claim 21 of at least 30% of saturation in the medium throughout the fermentation. 
It is noted that Barclay teaches at various instances that the culturing of their invention is performed in a fermenter.  For instance, see column 9, lines 49-50; column 14, lines 34-43; and column 30, lines 5-10.
In sum, Barclay discloses a process for producing polyunsaturated fatty acids, including DHA, from Thraustochytriales (Thraustochytrium and/or Schizochytrium) in a fermenter, wherein dissolved oxygen is maintained in a submerged fermentation at about 5% to about 40% of saturation reading on the range of ‘at more than about 15% of saturation throughout the fermentation’ as recited in instant claim 1, thereby closely reading on the instantly claimed invention.  

However, Barclay differs from the claimed invention in that Barclay does not expressly disclose steps (a) and (b) as recited in instant claim 1, wherein step (a) requires initially increasing an agitation speed of a stirrer used to stir a medium up to a tip speed of 3.2 m/s, and wherein step (b) requires switching to a gas mix mode, where pure oxygen is mixed with air and the mixed air containing the pure oxygen is sparged through the medium to prevent the dissolved oxygen level dropping below a targeted level of at least 15% of saturation in an advanced stage of the fermentation in addition to agitation at said tip speed. 
Kyle `004 discloses production of DHA-containing microbial oils by cultivating DHA-producing microorganisms selected from various ones, including Thraustochytrium and Schizochytrium (page 4, paragraphs [0032] and [0037]).  Additionally, the culturing is preferably performed in a stirred tank fermenter or in an air-lift fermenter (page 4, paragraph [0038]).  Therefore, the process of Kyle `004 is drawn to submerged fermentation as required by the instant claims.  Kyle `004 speaks of agitation as being provided by the stirred tank fermenter (page 4, paragraph [0038]).  Agitation and sparging are used to renew the supply of oxygen to the microorganisms (page 4, paragraph [0038]).  Preferably, oxygen levels are maintained at dissolved oxygen of at least about 10% of air saturation level (page 5, paragraph [0042]).  Since biosynthesis of DHA requires oxygen, higher yields of DHA require dissolved oxygen levels at from about 10% to 50% of air saturation levels (page 5, paragraph [0042]).  
Regarding agitation by a stirred tank fermenter, Kyle `004 teaches that it is desirable to keep the tip speed no greater than “about 500 cm per sec, preferably not greater than about 300 cm per sec” (page 4, paragraph [0038]).  Tip speeds of 500 cm/s and 300 cm/s convert to 5.00 m/s and 3.00 m/s, respectively.  Therefore, Kyle `004 teaches that it is desirable to keep the tip speed no greater than about 5.00 m/s, and preferably no greater than about 3.00 m/s.  Additionally, Kyle `004 teaches “For example, agitation tip speeds of 150 to 200 cm per sec in combination with an aeration rate of 1 volume of air per volume of fermenter per minute (VVM) provides dissolved oxygen levels of from about 20% to about 30% at biomass densities of about 25 grams per dry weight per liter of culture for C. cohnii” (page 5, paragraph [0042]).  In that example, agitation tip speeds of 150 to 200 cm/s convert to 1.50 to 2.00 m/s.
Additionally, Kyle `004 indicates, “Higher cell densities may require higher dissolved oxygen levels, which can be attained by increased aeration rates by O2 sparging or by increasing the air pressure in the fermenter” (page 5, paragraph [0042]).
Kyle `767, which shares an inventor with Kyle `004, relates to processes for the production of arachidonic acid containing oils by fungal cultivation (abstract; column 3, lines 14-17).  Kyle `767 speaks of gas exchange provided by air sparging in which adjustments in the sparge rate may be required during cultivation (column 5, lines 39-45).  The dissolved oxygen content of the medium (D.O.) may be maintained at a high level by various actions, including increasing agitation (e.g. increasing the impeller tip speed) and increasing the O2 content of the sparge gas (column 7, lines 10-18).  Increasing the O2 content of the sparge gas reads on mixing pure oxygen with the air (the sparge gas).
At the time the invention was made, it would have been obvious to the person of ordinary skill to have stirred the culture medium with a stirrer (specifically of a stirred tank fermenter) when practicing the process of Barclay since it provides suitable fermentation conditions for lipid production, in particular DHA, by Thraustochytrium and Schizochytrium, as taught by Kyle `004.  Moreover, as demonstrated in Kyle `004, it increases the dissolved oxygen level, permitting the oxygen content of the medium to be maintained at the levels sought by Barclay.  Given that the stirrer provides agitation and adjusts the dissolved oxygen level in a culture medium, and that a stirred tank fermenter with desirable tip speed of no greater than about 5.00 m/s is recognized in Kyle `004 for a fermentation process of the same type of microorganism for DHA production (page 4, paragraph [0038]), there would have been a reasonable expectation of success in producing an oil containing DHA by the fermentation process of Barclay by stirring the culture medium with a stirrer.  In using agitation, it would have been a matter of routine optimization to have varied the stirring of the medium, including increasing the agitation speed of the stirrer (of the stirred tank fermenter) used to stir the culture medium over time up to a tip speed of 3.2 m/s, as required by step (a) of instant claim 1, since Kyle `004 demonstrates that agitation tip speed is a parameter that can be controlled to adjust the dissolved oxygen level (given its teaching that agitation renews the supply of oxygen) and that the rate of agitation normally is increased as the biomass increases, due to the increased demand for oxygen (page 4, paragraph [0038]).  It would have been within the purview of the skilled artisan to have used any tip speed that is no greater than about 5.00 m/s (as taught by Kyle `004), which encompasses tip speeds up to 3.2 m/s, to achieve the predictable result of renewing the supply of oxygen to the microorganism when practicing the invention rendered obvious by Barclay and Kyle `004.  Therefore, step (a) of instant claim 1 is rendered obvious.  
Additionally, it would have been obvious to have applied the technique of sparging as taught in Kyle `004 and Kyle `767, specifically using air mixed with pure oxygen as the sparge gas (as taught by Kyle `767), in order to add oxygen to the culture medium when practicing the invention of Barclay at any point of the fermentation, but in particular by sparging air mixed with pure oxygen (as taught by Kyle `767) through the culture medium in an advanced stage of the fermentation in addition to agitation up to a tip speed of 3.2 m/s, since Kyle `004 teaches that sparging is suitable for renewing the supply of oxygen to Thraustochytrium and Schizochytrium for lipid production (page 4, paragraph [0038]).  The sparging of the air mixed with pure oxygen would have necessarily included switching to a gas mix mode.  In performing the sparging to renew the supply of oxygen in an advanced stage of the fermentation (in addition to the agitation up to a tip speed of 3.2 m/s), the sparging is performed to prevent the dissolved oxygen level from dropping below the range of between about 5% and about 40% of saturation as taught in Barclay throughout fermentation (column 6, lines 1-12), which includes oxygen levels reading on the targeted level recited in step (b) of instant claim 1 of at least 15% of saturation.  Therefore, step (b) of instant claim 1 is rendered obvious.  As such, Barclay in view of Kyle `004 and Kyle `767 renders obvious instant claims 1, 2 (batch), 17, and 21.
Regarding instant claim 3, Barclay in view of Kyle `004 and Kyle `767 differs from instant claim 3 in that Barclay does not expressly disclose that their batch fermentation yields DHA higher than 10 g/L.  However, Barclay discloses that its method is for production of lipids with high concentrations of omega-3 HUFA (column 1, lines 25-30).  Given that and the fact that Barclay renders obvious the same claimed process of fermentation of Thraustochytriales as recited in instant claim 1, the DHA yield of instant claim 3 would have necessarily occurred.  Therefore, instant claim 3 is also rendered obvious by Barclay in view of Kyle `004 and Kyle `767.
Regarding instant claim 7, Barclay in view of Kyle `004 and Kyle `767 differs from instant claim 7 that they do not expressly disclose that the oxygen to air is varied from 1% to 60% oxygen in the air mixed with oxygen which is sparged through the culture medium.  However, as indicated above, Kyle `767 teaches that dissolved oxygen content of the medium (D.O.) of a culture medium may be maintained at a high level by increasing the O2 content of the sparge gas (column 7, lines 10-18).  Therefore, in sparging air mixed with pure oxygen through the culture medium, it would have been obvious to have varied the amount of oxygen mixed with the air, including varying from 1% to 60% oxygen in the sparge gas (air mixed with oxygen), by routine optimization for the result-effective outcome of obtaining the desired level of dissolved oxygen content.  It is evident from Kyle `767 that the oxygen content of the sparge gas is a result-effective parameter affecting the dissolved oxygen content of the culture medium.  Moreover, any amount of oxygen in the gas (air mixed with oxygen) sparged into the medium would been expected to result in adding oxygen to the medium.  Therefore, instant claim 7 is rendered obvious.
Regarding instant claims 9 and 10, the process of Barclay comprises growing the Thraustochytrium and/or Schizochytrium in a culture medium containing a source of nitrogen (claim 1 of Barclay).  In Example 11, a variety of nitrogen sources were used as listed in Table 6, including glutamate (reading on amino acid limitation of instant claim 10), urea, and corn steep liquor (column 21, lines 33-40; Table 6 in column 21).  Therefore, the source of nitrogen reads on organic nitrogen derived from amino group-containing compounds recited in instant claims 9 and 10.  Therefore, instant claims 9 and 10 are rendered obvious.
Regarding instant claim 12, Barclay in view of Kyle `004 and Kyle `767 differs from instant claim 12 in that Barclay does not expressly disclose that the process comprises addition of an anti-foaming agent to the fermenter medium.  However, Kyle `004 teaches that it is usually desirable to control foaming due to agitation and thus suitable anti-foaming methods known to those skilled in the art are within the contemplation of their invention (page 4, paragraph [0038]).  Additionally, in discussing another invention drawn to production of another oil (ARA-containing oil) by fungi or algae (page 6, paragraph [0061]), Kyle `004 teaches that an antifoaming agent, such as those known to those skilled in the art, can be used to address excessive quantity of foam produced in a culture (paragraph [0069] on pages 6 and 7).  Therefore, at the time the invention was made, when performing agitation for controlling dissolved oxygen content for the invention rendered obvious by Barclay, Kyle `004, and Kyle `767, it would have been obvious to the person of ordinary skill in the art to have added an anti-foaming agent (speaking to a known anti-foaming method) to the fermenter medium.  One of ordinary skill in the art would have been motivated to do this in order to control foaming due to agitation which Kyle `004 sees as a necessary step for a process of DHA production by Thraustochytrium and Schizochytrium.  Therefore, instant claim 12 is rendered obvious by the references.
A holding of obviousness is clearly required.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barclay, Kyle `004, and Kyle `767 as applied to claims 1-3, 7, 9, 10, 12, 17, and 21 above, and further in view of Long (US 2002/0015978. Previously cited).
As discussed above, Barclay, Kyle `004, and Kyle `767 render obvious claims 1-3, 7, 9, 10, 12, 17, and 21.  Though they render obvious adding an anti-foaming agent to the fermenter medium, the references differ from the invention of instant claim 20 in that they do not expressly disclose that the anti-foaming agent consists of silicone antifoam.
Long discusses a method for producing pigments by growing Thraustochytriales, including those of the genus Thraustochytrium and Schizochytrium, in heterotrophic growth conditions (page 2, paragraph [0013]).  Example 2 discusses the fermenter operation, indicating that a silicone based antifoam is added to control a light surface foam during the growth phase (page 6, paragraph [0056]).  
Based on Long, the skilled artisan would have expected that foaming would have necessarily occurred during the culturing disclosed in Barclay, Kyle `004, and Kyle `767.  Therefore, at the time the invention was made, it would have been obvious to the person of ordinary skill in the art to have used a silicone-based antifoam as the anti-foaming agent when practicing the invention rendered obvious by Barclay, Kyle `004, and Kyle `767 in order to control foaming that would have occurred, since Long teaches that silicone-based antifoam is suitable for controlling foam during the growth phase of a culture of Thraustochytriales.  Therefore, there would have been a reasonable expectation of success in minimizing foaming expected to occur in the culture of Barclay, Kyle `004, and Kyle `767 for the purpose of producing lipids, including DHA.  Thus instant claim 20 is rendered obvious.
A holding of obviousness is clearly required.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barclay, Kyle `004, and Kyle `767 as applied to claims 1-3, 7, 9, 10, 12, 17, and 21 above, and further in view of Nakajima (US 6,258,964. Previously cited).
As discussed above, Barclay, Kyle `004, and Kyle `767 render obvious claims 1-3, 7, 9, 10, 12, 17, and 21.  However, Barclay, Kyle `004, and Kyle `767 differ from the invention of instant claim 11 in that Barclay does not expressly disclose that the nitrogen source is a protein rich source consisting of defatted soy-flour.
Nakajima discusses methods of extracting liposoluble components contained in microbial cells (abstract).  Microorganisms of the genus Schizochytrium are amongst the examples of microorganisms suitable for the practice of their invention for producing liposoluble material containing docosahexaenoic acid (column 2, lines 55-58).  Nakajima also refers to two strains of Thraustochytrium aureum as examples of microorganisms having ability to produce a liposoluble material containing linoleic acid (column 2, lines 52-54; column 3, lines 12-17).  For all the microorganisms discussed in Nakajima, suitable nitrogen sources provided in the culture medium for culturing include organic nitrogen sources such as defatted soybean flour and defatted rice bran (column 3, lines 18-29).
At the time the invention was made, it would have been obvious to the person of ordinary skill in the art to have included defatted soybean flour as the nitrogen source when practicing the process rendered obvious by Barclay, Kyle `004, and Kyle `767 since defatted soybean flour is taught in Nakajima as a known nitrogen source for a culture medium for microorganisms such as Schizochytrium for the production of an oil containing DHA, and Thraustochytrium.  There would have been a reasonable expectation of success in culturing the Schizochytrium and/or Thraustochytrium with a culture medium comprising defatted soybean flour (reading on ‘defatted soy-flour’) for the purpose of producing oil containing DHA since Nakajima teaches that defatted soybean flour is suitable for inclusion in a culture medium for Schizochytrium or strains of Thraustochytrium.  Therefore, instant claim 11 is rendered obvious.
A holding of obviousness is clearly required.

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Barclay, Kyle `004, and Kyle `767 as applied to claims 1-3, 7, 9, 10, 12, 17, and 21 above, and further in view of Lippmeier (US 2009/0064567. Previously cited) and Picataggio (US 2004/0253621. Previously cited).
As discussed above, Barclay, Kyle `004, and Kyle `767 render obvious claims 1-3, 7, 9, 10, 12, 17, and 21.  However, Barclay, Kyle `004, and Kyle `767 differ from claim 13 in that they do not expressly disclose that the process comprises semi-continuous fermentation, comprising: (I) fermenting a batch up to a point where the organism is in actively dividing state in a log phase of growth in a first fermenter; (II) retaining a portion of the fermenting medium in the first fermenter in a volume enough to provide an actively dividing inoculum to the next batch, aseptically transferring the rest of the actively fermenting medium to a second fermenter; (III) restoring the volume of the first fermenter by adding sterile fermentation medium to the same and subjecting the same to the step (I) and repeating this step (III) one or more times or restoring the volume of the first fermenter by adding sterile fermentation medium, and allowing for further growth and lipid production, to be harvested to end the series of semi-continuous production; (IV) providing conditions to the medium in the second fermenter to divide and produce DHA up to their potential, the potential being limited by nutrient availability; (V) recovering the DHA.
Barclay, Kyle `004, and Kyle `767 differ from claim 14 in that they do not expressly disclose that the process comprises continuous fermentation, comprising: (aa) fermenting a batch up to a point where the organism is in actively dividing state in a log phase of growth in a first fermenter; (bb) taking precautions to avoid entry of contaminants, starting addition of sterile medium to the first fermenter and allowing aseptic drain off or removal of same volume of fermenting medium to a second fermenter at such a rate that the contents of the first fermenter remain always at log phase of growth; (cc) providing conditions to the medium in the second fermenter to divide and produce DHA up to their potential, the potential being limited by nutrient availability; (dd) after filling the second fermenter to capacity, aseptically draining off or removing any medium in excess of the capacity of the second fermenter; and (ee) recovering DHA immediately or after providing a further interval of time.
Lippmeier discloses a method for producing a biological oil containing polyunsaturated fatty acids comprising growing a microorganism of the phylum Stramenophile by heterotrophic fermentation (page 3, paragraph [0020]).  The microorganism can be a Thraustochytrid preferably selected from Schizochytrium and Thraustochytrium microorganisms (page 3, paragraph [0021]).  Further still, Lippmeier teaches that the polyunsaturated fatty acids (PUFA) contained in the biological oil produced by the microorganism can be docosahexaenoic acid (DHA) (page 6, paragraph [0060]).  
The microorganisms can be cultured in conventional modes, “which include, but are not limited to, batch, fed-batch, semi-continuous, and continuous” (page 8, paragraph [0072]).  Lippmeier defines the semi-continuous mode as referring to a mode of fermentation in which a portion of the fermentation culture containing microorganisms is not harvested from the fermentor after the completion of a fermentation process (page 8, paragraph [0072]).  The portion of the fermentation culture remaining in the fermentor can serve to inoculate a subsequent fermentation process (page 8, paragraph [0072]).  
This semi-continuous mode of fermentation for biological oil (including DHA) production is comparable to steps (I)-(V) of the semi-continuous fermentation of instant claim 13, except that Lippmeier does not teach that the fermentation is up to a point where the organism is in actively dividing state in a log phase of growth (as required by step (I) of instant claim 13), that the portion that is harvested is transferred to a second fermenter or that this transferring is performed ‘aseptically’ (as required by step (II) of instant claim 13), or that the volume of the first fermenter is restored by adding sterile fermentation medium to the same and repeating the steps (as required by step (III) of instant claim 13).  However, in Example 6, Lippmeier teaches a two-stage fermentation system which includes a continuous seed vessel and multiple lipid-production vessels running at fed-batch mode (page 17, paragraphs [0162]-[0163]).  Lippmeier teaches that the seed vessel (‘first fermenter’) will receive continuous sterile nutrient feed at a constant rate, and the broth withdrawn from the vessel is transferred to a lipid-production vessel at the same rate as the nutrient feed (‘second fermenter’).  It would have been obvious to have applied the semi-continuous mode of Lippmeier on this two-stage fermentation system of Example 6 since Lippmeier recognizes the semi-continuous mode as an acceptable mode for performing the fermentation.  Moreover, Lippmeier teaches that conventionally, the fermentation of a microorganism is carried out in a sterile environment to avoid contaminants that may interfere with the biomass growth and/or lipid accumulation of the microorganisms (page 9, paragraph [0084]) – this provides motivation for performing the transferring of the portion that is harvested to the lipid-production vessel (‘second fermenter’) aseptically.  Therefore, Lippmeier renders obvious semi-continuous fermentation comprising steps (I)-(V) of instant claim 13, except for failing to disclose that the fermentation of step (I) is up to a point where the organism is in actively dividing state in a log phase of growth in the first fermenter.
Regarding the continuous fermentation mode, Lippmeier teaches that in a continuous method, the biomass is harvested at the same rate that the lipid production vessel (speaking to Example 6) is filled (page 18, paragraph [0174]).  Thus Lippmeier is disclosing practicing Example 6, which involves a two-stage fermentation system, in a continuous fermentation mode.  Performing Example 6 of Lippmeier in a continuous fermentation mode for biological oil (comprising DHA) production is comparable to the continuous fermentation of instant claim 14, except that Lippmeier does not expressly disclose that the fermentation is up to a point where the organism is in actively dividing state in a log phase of growth (as required by step (aa) of instant claim 14), taking precautions to avoid entry of contaminants and allowing aseptic drain off or removal of same volume of fermenting medium to a second fermenter at such a rate that the contents in the first fermenter remain always at log phase of growth (as required by step (bb) of instant claim 14), and aseptically draining off or removing any medium in excess of the capacity of the lipid production vessel (‘second fermenter’) (as required by step (dd) of instant claim 14).  However, as mentioned above, Lippmeier teaches that conventionally, the fermentation of a microorganism is carried out in a sterile environment to avoid contaminants that may interfere with the biomass growth and/or lipid accumulation of the microorganisms (page 9, paragraph [0084]) – this provides motivation for avoiding entry of contaminants and aseptically performing the draining or removal of medium.  Therefore, Lippmeier renders obvious continuous fermentation comprising steps (aa)-(ee) of instant claim 14, except for failing to disclose that the fermentation of step (aa) is up to a point where the organism is in actively dividing state in a log phase of growth in the first fermenter, and remains as such in the process.
Picataggio discloses microbial biosynthesis of fatty acids (page 8, paragraphs [0123]-[0124]), pointing to Schizochytrium and Thraustochytrium amongst microorganisms that can synthesize PUFAs and omega fatty acids (page 9, paragraph [0139]).  Continuous fermentation for commercial production of omega fatty acids is described as a process wherein a defined media is continuously added to a bioreactor while an equal amount of culture volume is removed simultaneously for product recovery (page 16, paragraph [0208]).  Furthermore, “Continuous cultures generally maintain the cells in the log phase of growth at a constant cell density” (page 16, paragraph [0208]).
At the time the invention was made, it would have been obvious to have performed the fermentation process of the method rendered obvious by Barclay, Kyle `004, and Kyle `767 in a semi-continuous or continuous mode using a two-stage fermentation system comprising a seed vessel (‘first fermenter’) connected to multiple lipid-production vessels (the first of which reads on a ‘second fermenter’) using sterile techniques as rendered obvious by Lippmeier, wherein the cells are maintained in a log phase of growth.  One of ordinary skill in the art would have been motivated to have used a two-stage fermentation system in a semi-continuous mode or continuous mode, both performed applying sterile techniques, since Lippmeier teaches that DHA production by Schizochytrium and Thraustochytrium can be performed with their two-stage fermentation system in a semi-continuous or continuous mode, which are taught as alternatives to the batch fermentation (as taught in Barclay).  Since Lippmeier taught that such culturing is suitable for Schizochytrium and Thraustochytrium for DHA production, then there would have been a reasonable expectation of success in applying the technique of Lippmeier, performed in a sterile manner, when performing the method rendered obvious by Barclay, Kyle `004, and Kyle `767.  Additionally, it would have been obvious to have maintained the cells in a log phase of growth when performing the fermentation in semi-continuous or continuous mode since Picataggio teaches that continuous cultures (which necessarily encompasses semi-continuous and continuous fermentation) generally maintain the cells in the log phase of growth at a constant cell density.  Therefore, Barclay, Kyle `004, Kyle `767, Lippmeier, and Picataggio render obvious instant claims 13 and 14.
A holding of obviousness is clearly required.

New Rejections:

Claims 1, 2, 7, 9, 10, 12, 17, and 21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen (Journal of Xiamen University (Natural Science). January 2009. 48(1): 84-88. Listed on IDS filed 6/29/22) in view of Kyle `004 (US 2005/0027004. Previously cited) and Kyle `767 (US 5,658,767. Previously cited), and in light of Christianson (J. Agr. Food Chem. 1965. 13(3): 277-280).
Chen discloses cultivation of Schizochytrium sp. for the production of docosahexaenoic acid (DHA) by batch fermentation and fed-batch fermentation (English abstract).  This reads on a process of producing polyunsaturated fatty acids, including DHA, from Thraustochytriales (Schizochytrium, which is recited in instant claim 17 as Thraustochytriales).  Additionally, the Schizochytrium is disclosed as being cultured in a fermentation broth (first English page, section 1.2.2).  Thus the fermentation is a submerged fermentation.  The fermentation tank, connected to a computer, can automatically adjust various parameters including dissolved oxygen level (DO) stirring speed (first English page, section 1.2.2).  The dissolved oxygen saturation (pO2) was adjusted to about 30% by rotating speed (first English page, section 1.2.2).  When discussing performing fed-batch fermentation in which there is a constant rate addition to whole medium, the dissolved oxygen was automatically controlled to 30% by changing the rotating speed (second English language page, section 2.2.1, first paragraph).  Dissolved oxygen at about 30% saturation falls in the claimed range of ‘more than about 15% of saturation’ as recited in instant claim 1.  
	In sum, Chen is comparable to the claimed invention since Chen discloses a process for producing polyunsaturated fatty acids, including DHA, from Thraustochytriales (Schizochytrium) in a fermenter, wherein dissolved oxygen is maintained in a submerged fermentation at about 30% saturation (falling in the claimed range of ‘more than about 15% of saturation’ of instant claim 1; specifically by adjusting the stirring speed) throughout the fermentation.  Given that Chen speaks of a dissolved oxygen level (DO) stirring speed and adjusting the dissolved oxygen saturation to about 30% by rotating speed (first English page, section 1.2.2), then Chen discloses adjusting an agitation speed of a stirrer used to stir the medium, thereby being comparable to step (a) of instant claim 1.

Chen differs from the claimed invention in that Chen does not expressly disclose steps (a) and (b) as recited in instant claim 1, wherein step (a) requires initially increasing an agitation speed of a stirrer used to stir a medium up to a tip speed of 3.2 m/s, and wherein step (b) requires switching to a gas mix mode, where pure oxygen is mixed with air and the mixed air containing the pure oxygen is sparged through the medium to prevent the dissolved oxygen level dropping below a targeted level of at least 15% of saturation in an advanced stage of the fermentation in addition to agitation at said tip speed. 
Kyle `004 discloses production of DHA-containing microbial oils by cultivating DHA-producing microorganisms selected from various ones, including Thraustochytrium and Schizochytrium (page 4, paragraphs [0032] and [0037]).  Additionally, the culturing is preferably performed in a stirred tank fermenter or in an air-lift fermenter (page 4, paragraph [0038]).  Therefore, the process of Kyle `004 is drawn to submerged fermentation as required by the instant claims.  Kyle `004 speaks of agitation as being provided by the stirred tank fermenter (page 4, paragraph [0038]).  Agitation and sparging are used to renew the supply of oxygen to the microorganisms (page 4, paragraph [0038]).  Preferably, oxygen levels are maintained at dissolved oxygen of at least about 10% of air saturation level (page 5, paragraph [0042]).  Since biosynthesis of DHA requires oxygen, higher yields of DHA require dissolved oxygen levels at from about 10% to 50% of air saturation levels (page 5, paragraph [0042]).  
Regarding agitation by a stirred tank fermenter, Kyle `004 teaches that it is desirable to keep the tip speed no greater than “about 500 cm per sec, preferably not greater than about 300 cm per sec” (page 4, paragraph [0038]).  Tip speeds of 500 cm/s and 300 cm/s convert to 5.00 m/s and 3.00 m/s, respectively.  Therefore, Kyle `004 teaches that it is desirable to keep the tip speed no greater than about 5.00 m/s, and preferably no greater than about 3.00 m/s.  Additionally, Kyle `004 teaches “For example, agitation tip speeds of 150 to 200 cm per sec in combination with an aeration rate of 1 volume of air per volume of fermenter per minute (VVM) provides dissolved oxygen levels of from about 20% to about 30% at biomass densities of about 25 grams per dry weight per liter of culture for C. cohnii” (page 5, paragraph [0042]).  In that example, agitation tip speeds of 150 to 200 cm/s convert to 1.50 to 2.00 m/s.
Additionally, Kyle `004 indicates, “Higher cell densities may require higher dissolved oxygen levels, which can be attained by increased aeration rates by O2 sparging or by increasing the air pressure in the fermenter” (page 5, paragraph [0042]).
Kyle `767, which shares an inventor with Kyle `004, relates to processes for the production of arachidonic acid containing oils by fungal cultivation (abstract; column 3, lines 14-17).  Kyle `767 speaks of gas exchange provided by air sparging in which adjustments in the sparge rate may be required during cultivation (column 5, lines 39-45).  The dissolved oxygen content of the medium (D.O.) may be maintained at a high level by various actions, including increasing agitation (e.g. increasing the impeller tip speed) and increasing the O2 content of the sparge gas (column 7, lines 10-18).  Increasing the O2 content of the sparge gas reads on mixing pure oxygen with the air (the sparge gas).
At the time the invention was made, in using adjusting the dissolved oxygen saturation to about 30% by adjusting the stirring speed (i.e. agitation speed) of the stirrer used to stir the culture medium when performing the method of Chen, it would have been a matter of routine optimization to have varied the stirring of the medium, including increasing the stirring speed (i.e. agitation speed) of the stirrer over time up to a tip speed of 3.2 m/s, as required by step (a) of instant claim 1, since Chen recognizes that the dissolved oxygen saturation can be adjusted to about 30% by the rotating speed (i.e. agitation speed) (first English page, section 1.2.2) and since Kyle `004 demonstrates that agitation tip speed is a parameter that can be controlled to adjust the dissolved oxygen level (given its teaching that agitation renews the supply of oxygen) wherein the rate of agitation normally is increased as the biomass increases, due to the increased demand for oxygen (page 4, paragraph [0038]).  It would have been within the purview of the skilled artisan to have used any tip speed that is no greater than about 5.00 m/s (as taught by Kyle `004), which encompasses tip speeds up to 3.2 m/s, to achieve the predictable result of renewing the supply of oxygen to the microorganism when practicing the invention rendered obvious by Chen and Kyle `004.  Therefore, step (a) of instant claim 1 is rendered obvious.  
Additionally, it would have been obvious to have applied the technique of sparging as taught in Kyle `004 and Kyle `767, specifically using air mixed with pure oxygen as the sparge gas (as taught by Kyle `767), in order to adjust the dissolved oxygen level in the culture medium to about 30% saturation when practicing the invention of Chen at any point of the fermentation, but in particular by sparging air mixed with pure oxygen (as taught by Kyle `767) through the culture medium in an advanced stage of the fermentation in addition to stirring up to a tip speed of 3.2 m/s, since Kyle `004 teaches that sparging is suitable for renewing the supply of oxygen to Schizochytrium for lipid production (page 4, paragraph [0038]).  The sparging of the air mixed with pure oxygen would have necessarily included switching to a gas mix mode.  In performing the sparging to renew the supply of oxygen in an advanced stage of the fermentation (in addition to the agitation up to a tip speed of 3.2 m/s), the sparging is performed to adjust the dissolved oxygen saturation to about 30% as sought by Chen (first English page, section 1.2.2; second English page, section 2.2.1, first paragraph) which includes reads on the targeted level recited in step (b) of instant claim 1 of at least 15% of saturation.  Therefore, step (b) of instant claim 1 is rendered obvious.  
As such, Chen in view of Kyle `004 and Kyle `767 renders obvious instant claims 1, 2 (batch, fed-batch reads on ‘semi-continuous fermentation’), 17 (Schizochytrium), and 21 (about 30% dissolved oxygen saturation falls in the claimed range of ‘at least 30% of saturation’).

Regarding instant claim 7, Chen in view of Kyle `004 and Kyle `767 differs from instant claim 7 that they do not expressly disclose that the oxygen to air is varied from 1% to 60% oxygen in the air mixed with oxygen which is sparged through the culture medium.  However, as indicated above, Kyle `767 teaches that dissolved oxygen content of the medium (D.O.) of a culture medium may be maintained at a high level by increasing the O2 content of the sparge gas (column 7, lines 10-18).  Therefore, in sparging air mixed with pure oxygen through the culture medium, it would have been obvious to have varied the amount of oxygen mixed with the air, including varying from 1% to 60% oxygen in the sparge gas (air mixed with oxygen), by routine optimization for the result-effective outcome of obtaining the desired level of dissolved oxygen content.  It is evident from Kyle `767 that the oxygen content of the sparge gas is a result-effective parameter affecting the dissolved oxygen content of the culture medium.  Moreover, any amount of oxygen in the gas (air mixed with oxygen) sparged into the medium would been expected to result in adding oxygen to the medium.  Therefore, instant claim 7 is rendered obvious.
Regarding instant claims 9 and 10, Chen teaches that the fermentation medium comprises glucose, yeast extract, soy peptone, solid corn steep liquor, and natural sea water (first English page, section 1.1).  According to Christianson, corn steep liquor is especially high in nitrogenous constituents, with free amino acids and peptides accounting for a large proportion of corn steep liquor nitrogen (page 277, left column, first paragraph and paragraph bridging left and center columns).  Amino acids read on amino group-containing compounds that provide organic nitrogen.  Additionally, Table I on page 278 of Christianson shows that peptides account for a large proportion of the nitrogenous substances in a sample of corn steep liquor.  Therefore, corn steep liquor reads on a peptide rich source.  As such, in including corn steep liquor in the fermentation medium, then the medium is supplemented with the addition of organic nitrogen derived from amino group-containing compounds (amino acids of the corn steep liquor; corn steep liquor also reads on a ‘peptide rich source’).  As such, Chen in view of Kyle `004 and Kyle `767 and in light of Christianson (cited as evidence) renders obvious instant claims 9 and 10 (‘peptide rich source,’ and ‘amino acids’).
Regarding instant claim 12, Chen in view of Kyle `004 and Kyle `767 differs from instant claim 12 in that Chen does not expressly disclose that the process comprises addition of an anti-foaming agent to the fermentation medium.  However, Kyle `004 teaches that it is usually desirable to control foaming due to agitation and thus suitable anti-foaming methods known to those skilled in the art are within the contemplation of their invention (page 4, paragraph [0038]).  Additionally, in discussing another invention drawn to production of another oil (ARA-containing oil) by fungi or algae (page 6, paragraph [0061]), Kyle `004 teaches that an antifoaming agent, such as those known to those skilled in the art, can be used to address excessive quantity of foam produced in a culture (paragraph [0069] on pages 6 and 7).  Therefore, at the time the invention was made, it would have been obvious to the person of ordinary skill in the art to have added an anti-foaming agent (speaking to a known anti-foaming method) to the fermentation medium when performing the method rendered obvious by Chen in view of Kyle `004  and Kyle `767.  One of ordinary skill in the art would have been motivated to do this in order to control foaming due to agitation which Kyle `004 sees as a necessary step for a process of DHA production by Schizochytrium.  Therefore, instant claim 12 is rendered obvious by the references.
A holding of obviousness is clearly required.

Claim 11 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen, Kyle `004, Kyle `767, and Christianson as applied to claims 1, 2, 7, 9, 10, 12, 17, and 21 above, and further in view of Nakajima (US 6,258,964. Previously cited).
As discussed above, Chen in view of Kyle `004 and Kyle `767 (and in light of Christianson, cited as evidence) renders obvious claims 1, 2, 7, 9, 10, 12, 17, and 21.  The references differ from claim 11 in that Chen does not expressly disclose that the medium is supplemented with addition of organic nitrogen derived from amino group-containing compounds, wherein the amino group-containing compounds are derived from a protein rich source consisting of defatted soy-flour.
Nakajima discusses methods of extracting liposoluble components contained in microbial cells (abstract).  Microorganisms of the genus Schizochytrium are amongst the examples of microorganisms suitable for the practice of their invention for producing liposoluble material containing docosahexaenoic acid (column 2, lines 55-58).  For all the microorganisms discussed in Nakajima, suitable nitrogen sources provided in the culture medium for culturing include organic nitrogen sources such as defatted soybean flour and defatted rice bran (column 3, lines 18-29).
At the time the invention was made, it would have been obvious to the person of ordinary skill in the art to have included defatted soybean flour as a nitrogen source in the fermentation medium when practicing the process rendered obvious by Chen, Kyle `004, and Kyle `767 (and in light of Christianson) since defatted soybean flour is taught in Nakajima as a known nitrogen source for a culture medium for microorganisms such as Schizochytrium for the production of DHA.  There would have been a reasonable expectation of success in culturing the Schizochytrium with a fermentation medium comprising defatted soybean flour (reading on ‘defatted soy-flour’) for the purpose of producing DHA since Nakajima teaches that defatted soybean flour is suitable for inclusion in a culture medium for Schizochytrium.  Therefore, instant claim 11 is rendered obvious.
A holding of obviousness is clearly required.

Claims 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen, Kyle `004, Kyle `767, and Christianson as applied to claims 1, 2, 7, 9, 10, 12, 17, and 21 above, and further in view of Lippmeier (US 2009/0064567. Previously cited) and Picataggio (US 2004/0253621. Previously cited).
As discussed above, Chen in view of Kyle `004 and Kyle `767 (and in light of Christianson, cited as evidence) renders obvious claims 1, 2, 7, 9, 10, 12, 17, and 21.  The references differ from claim 13 in that Chen does not expressly disclose that the fed-batch fermentation (reading on ‘semi-continuous fermentation’) comprises:  (I) fermenting a batch up to a point where the organism is in actively dividing state in a log phase of growth in a first fermenter; (II) retaining a portion of the fermenting medium in the first fermenter in a volume enough to provide an actively dividing inoculum to the next batch, aseptically transferring the rest of the actively fermenting medium to a second fermenter; (III) restoring the volume of the first fermenter by adding sterile fermentation medium to the same and subjecting the same to the step (I) and repeating this step (III) one or more times or restoring the volume of the first fermenter by adding sterile fermentation medium, and allowing for further growth and lipid production, to be harvested to end the series of semi-continuous production; (IV) providing conditions to the medium in the second fermenter to divide and produce DHA up to their potential, the potential being limited by nutrient availability; (V) recovering the DHA.
The references differ from claim 14 in that they do not expressly disclose the process comprises continuous fermentation, comprising: (aa) fermenting a batch up to a point where the organism is in actively dividing state in a log phase of growth in a first fermenter; (bb) taking precautions to avoid entry of contaminants, starting addition of sterile medium to the first fermenter and allowing aseptic drain off or removal of same volume of fermenting medium to a second fermenter at such a rate that the contents of the first fermenter remain always at log phase of growth; (cc) providing conditions to the medium in the second fermenter to divide and produce DHA up to their potential, the potential being limited by nutrient availability; (dd) after filling the second fermenter to capacity, aseptically draining off or removing any medium in excess of the capacity of the second fermenter; and (ee) recovering DHA immediately or after providing a further interval of time.
Lippmeier discloses a method for producing a biological oil containing polyunsaturated fatty acids comprising growing a microorganism of the phylum Stramenophile by heterotrophic fermentation (page 3, paragraph [0020]).  The microorganism can be a Thraustochytrid preferably selected from Schizochytrium and Thraustochytrium microorganisms (page 3, paragraph [0021]).  Further still, Lippmeier teaches that the polyunsaturated fatty acids (PUFA) contained in the biological oil produced by the microorganism can be docosahexaenoic acid (DHA) (page 6, paragraph [0060]).  
The microorganisms can be cultured in conventional modes, “which include, but are not limited to, batch, fed-batch, semi-continuous, and continuous” (page 8, paragraph [0072]).  Lippmeier defines the semi-continuous mode as referring to a mode of fermentation in which a portion of the fermentation culture containing microorganisms is not harvested from the fermentor after the completion of a fermentation process (page 8, paragraph [0072]).  The portion of the fermentation culture remaining in the fermentor can serve to inoculate a subsequent fermentation process (page 8, paragraph [0072]).  
This semi-continuous mode of fermentation for biological oil (including DHA) production is comparable to steps (I)-(V) of the semi-continuous fermentation of instant claim 13, except that Lippmeier does not teach that the fermentation is up to a point where the organism is in actively dividing state in a log phase of growth (as required by step (I) of instant claim 13), that the portion that is harvested is transferred to a second fermenter or that this transferring is performed ‘aseptically’ (as required by step (II) of instant claim 13), or that the volume of the first fermenter is restored by adding sterile fermentation medium to the same and repeating the steps (as required by step (III) of instant claim 13).  However, in Example 6, Lippmeier teaches a two-stage fermentation system which includes a continuous seed vessel and multiple lipid-production vessels running at fed-batch mode (page 17, paragraphs [0162]-[0163]).  Lippmeier teaches that the seed vessel (‘first fermenter’) will receive continuous sterile nutrient feed at a constant rate, and the broth withdrawn from the vessel is transferred to a lipid-production vessel at the same rate as the nutrient feed (‘second fermenter’).  It would have been obvious to have applied the semi-continuous mode of Lippmeier on this two-stage fermentation system of Example 6 since Lippmeier recognizes the semi-continuous mode as an acceptable mode for performing the fermentation.  Moreover, Lippmeier teaches that conventionally, the fermentation of a microorganism is carried out in a sterile environment to avoid contaminants that may interfere with the biomass growth and/or lipid accumulation of the microorganisms (page 9, paragraph [0084]) – this provides motivation for performing the transferring of the portion that is harvested to the lipid-production vessel (‘second fermenter’) aseptically.  Therefore, Lippmeier renders obvious semi-continuous fermentation comprising steps (I)-(V) of instant claim 13, except for failing to disclose that the fermentation of step (I) is up to a point where the organism is in actively dividing state in a log phase of growth in the first fermenter.
Regarding the continuous fermentation mode, Lippmeier teaches that in a continuous method, the biomass is harvested at the same rate that the lipid production vessel (speaking to Example 6) is filled (page 18, paragraph [0174]).  Thus Lippmeier is disclosing practicing Example 6, which involves a two-stage fermentation system, in a continuous fermentation mode.  Performing Example 6 of Lippmeier in a continuous fermentation mode for biological oil (comprising DHA) production is comparable to the continuous fermentation of instant claim 14, except that Lippmeier does not expressly disclose that the fermentation is up to a point where the organism is in actively dividing state in a log phase of growth (as required by step (aa) of instant claim 14), taking precautions to avoid entry of contaminants and allowing aseptic drain off or removal of same volume of fermenting medium to a second fermenter at such a rate that the contents in the first fermenter remain always at log phase of growth (as required by step (bb) of instant claim 14), and aseptically draining off or removing any medium in excess of the capacity of the lipid production vessel (‘second fermenter’) (as required by step (dd) of instant claim 14).  However, as mentioned above, Lippmeier teaches that conventionally, the fermentation of a microorganism is carried out in a sterile environment to avoid contaminants that may interfere with the biomass growth and/or lipid accumulation of the microorganisms (page 9, paragraph [0084]) – this provides motivation for avoiding entry of contaminants and aseptically performing the draining or removal of medium.  Therefore, Lippmeier renders obvious continuous fermentation comprising steps (aa)-(ee) of instant claim 14, except for failing to disclose that the fermentation of step (aa) is up to a point where the organism is in actively dividing state in a log phase of growth in the first fermenter, and remains as such in the process.
Picataggio discloses microbial biosynthesis of fatty acids (page 8, paragraphs [0123]-[0124]), pointing to Schizochytrium and Thraustochytrium amongst microorganisms that can synthesize PUFAs and omega fatty acids (page 9, paragraph [0139]).  Continuous fermentation for commercial production of omega fatty acids is described as a process wherein a defined media is continuously added to a bioreactor while an equal amount of culture volume is removed simultaneously for product recovery (page 16, paragraph [0208]).  Furthermore, “Continuous cultures generally maintain the cells in the log phase of growth at a constant cell density” (page 16, paragraph [0208]).
At the time the invention was made, it would have been obvious to have performed the fermentation process of the method rendered obvious by Chen in view of  Kyle `004 and Kyle `767 (and in light of Christianson, cited as evidence) in a semi-continuous or continuous mode using a two-stage fermentation system comprising a seed vessel (‘first fermenter’) connected to multiple lipid-production vessels (the first of which reads on a ‘second fermenter’) using sterile techniques as rendered obvious by Lippmeier, wherein the cells are maintained in a log phase of growth.  One of ordinary skill in the art would have been motivated to have used a two-stage fermentation system in a semi-continuous mode or continuous mode, both performed applying sterile techniques, since Lippmeier teaches that DHA production by Schizochytrium can be performed with their two-stage fermentation system in a semi-continuous or continuous mode, which are taught as alternatives to the batch fermentation (as taught in Chen).  Since Lippmeier taught that such culturing is suitable for Schizochytrium for DHA production, then there would have been a reasonable expectation of success in applying the technique of Lippmeier, performed in a sterile manner, when performing the method rendered obvious by Chen, Kyle `004, Kyle `767, and Christianson.  Additionally, it would have been obvious to have maintained the cells in a log phase of growth when performing the fermentation in semi-continuous or continuous mode since Picataggio teaches that continuous cultures (which necessarily encompasses semi-continuous and continuous fermentation) generally maintain the cells in the log phase of growth at a constant cell density.  Therefore, Chen, Kyle `004, Kyle `767, Christianson, Lippmeier, and Picataggio render obvious instant claims 13 and 14.
A holding of obviousness is clearly required.

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chen, Kyle `004, Kyle `767, and Christianson as applied to claims 1, 2, 7, 9, 10, 12, 17, and 21 above, and further in view of Lippmeier (US 2009/0064567. Previously cited) and Picataggio (US 2004/0253621. Previously cited).
As discussed above, Chen in view of Kyle `004 and Kyle `767 (and in light of Christianson, cited as evidence) renders obvious claims 1, 2, 7, 9, 10, 12, 17, and 21.  Though they render obvious adding an anti-foaming agent to the fermenter medium, the references differ from instant claim 20 in that they do not expressly disclose that the anti-foaming agent consists of silicone antifoam.
Long discusses a method for producing pigments by growing Thraustochytriales, including those of the genus Thraustochytrium and Schizochytrium, in heterotrophic growth conditions (page 2, paragraph [0013]).  Example 2 discusses the fermenter operation, indicating that a silicone based antifoam is added to control a light surface foam during the growth phase (page 6, paragraph [0056]).  
Based on Long, the skilled artisan would have expected that foaming would have necessarily occurred during the culturing disclosed in the method rendered obvious by Chen in view of Kyle `004 and Kyle `767 (and in light of Christianson, cited as evidence).  Therefore, at the time the invention was made, it would have been obvious to the person of ordinary skill in the art to have used a silicone-based antifoam as the anti-foaming agent when practicing the invention rendered obvious by Chen, Kyle `004, Kyle `767, and Christianson in order to control foaming that would have occurred, since Long teaches that silicone-based antifoam is suitable for controlling foam during the growth phase of a culture of Thraustochytriales.  Therefore, there would have been a reasonable expectation of success in minimizing foaming expected to occur in the culture of Chen, Kyle `004, Kyle `767, and Christianson for the purpose of producing DHA.  Thus instant claim 20 is rendered obvious.
A holding of obviousness is clearly required.

Response to Arguments
Applicant's arguments filed June 29, 2022, have been fully considered but they are not persuasive.  Applicant repeats that the definitions of “invention,” “embodiments” and “claims” from the World Intellectual Property Organization (WIPO) make is clear that no subject matter of paragraph [0032] of Kyle `004 is claimed in the claims of Kyle `004, and hence no content of paragraph [0032] of Kyle `004 can be relied upon by the Examiner as embodiments of the invention of Kyle `004.  However, the Examiner still finds this argument unpersuasive for the same reasons as set forth in the last Office Action mailed 3/29/22.  See the paragraph bridging pages 17 and 18 of the last Office Action. 
Applicant asserts that their conclusion based on the WIPO definitions seems to be acceptable to the Examiner since now the Examiner is proposing paragraph [0032] “for all that it teaches,” and that the Examiner is “no more holding the position that paragraph [0032] of the secondary reference Kyle `004 (US 2005/0027004) provides embodiments of the invention of Kyle `004 for the reason that this paragraph is included under the title ‘Detailed Description of the Invention.’”  This mischaracterizes the Examiner’s position – the Examiner made no statement that the WIPO definitions are acceptable in terms of the interpretation of paragraph [0032] of Kyle `004.  The Examiner made no statement that their position was no longer being held.  Instead, the Examiner still disagrees with Applicant’s assertion that paragraph [0032] of Kyle `004 cannot be relied upon by the Examiner as embodiments of the invention of Kyle `004.  This same argument by Applicant is repeated on page 7, second paragraph of the Remarks filed 6/29/22 which states “now with clarity that [0032] does not provide embodiments of the invention of Kyle...”  The Examiner maintains that paragraph [0032] of Kyle `004 provides embodiments of the invention of Kyle `004.  Applicant has not provided persuasive arguments to support the assertion that paragraph [0032] of Kyle `004 does not provide teachings for the practice of the invention of Kyle `004.  As stated in the last Office Action mailed 3/29/22 (page 19, first paragraph):  The fact that the teachings in paragraph [0032] of Kyle `004 are not claimed in the US patent publication does not signify that paragraph [0032] of Kyle `004 does not speak to the invention of Kyle `004.  The skilled artisan would have interpreted paragraph [0032] of Kyle `004 in its context, specifically being a paragraph in the section titled “Detailed Description of the Invention” of the publication. 
Applicant further asserts that it is also clear that the Examiner cannot hold that paragraph [0032] provides embodiments of the invention of the Kyle `004 and be applied to the section of Kyle `004 regarding production of DHA-containing oil starting at paragraph [0036].  However, it is unclear how the fact that the Examiner maintained their position regarding paragraph [0032] as speaking to the invention of Kyle `004 would then make it clear that paragraph [0032] cannot be applied to the section of Kyle `004 starting at paragraph [0036], as asserted by Applicant.  Applicant cites their position on page 9, second paragraph of the response filed 9/23/21, which is that paragraph [0032] cannot be applied to the section of Kyle `004 regarding production of DHA-containing oil starting at paragraph [0036], and that Kyle `004 is not relevant as prior art related to the instantly claimed invention and cannot provide a basis for constructing an obviousness rejection.  The reasoning provided in that paragraph of the response filed 9/23/21 is that paragraph [0032] of Kyle `004 is not claimed by Kyle `004 as an embodiment of the invention claimed therein, and that what is not claimed by the Applicant himself in claims does not become an embodiment of the invention of the Applicant by imputation by another person.  However, the Examiner maintains the response as set forth in the preceding paragraph:  The fact that the teachings in paragraph [0032] of Kyle `004 are not claimed in the US patent publication does not signify that paragraph [0032] of Kyle `004 does not speak to the invention of Kyle `004.  Thus, paragraph [0032] of Kyle `004, regarding the species of microorganisms that can be used for production of DHA-containing microbial oils, indeed can be applied to the subsection titled “Production of DHA-Containing Oil” (starting at paragraph [0036]) of Kyle `004.  
Since paragraph [0032] indeed speaks to a teaching regarding how to practice the invention of Kyle `004, then paragraph [0032] indeed applies to the subsection titled “Production of DHA-Containing Oil” starting at paragraph [0036] of Kyle `004.  Therefore, the Examiner disagrees with Applicant’s assertions that Kyle `004 is limited to Diniflaggellates (Cryptocodenium cohnii) and not relevant to Thraustochytriales as prior art related to the instantly claimed invention.  Paragraph [0037] of Kyle `004 states, “The DHA-producing microorganisms…” and refers to C. cohnii in an example, thereby not limiting the DHA-producing microorganism to C. cohnii.  Paragraph [0032] informs of suitable microorganisms to serve as “The DHA-producing microorganisms” by stating, “For the production of DHA-containing microbial oils…Preferred microorganisms are heterotrophic species of algae which include, but are not limited to…”, disclosing Thraustochytrium and Schizochytrium amongst the preferred microorganisms.  It is noted that the subsequent paragraph of Kyle `004, paragraph [0033], states that preferred microorganisms for producing DHA are dinoflagellates, including Crypthecodinium and especially preferred Crypthecodinium cohnii - This is the microorganism which Applicant asserts Kyle `004 is limited to.  However, in disclosing the especially preferred microorganism in paragraph [0033], Kyle `004 does not limit the microorganisms for producing DHA-containing oil according to their invention to that microorganism.  As stated in MPEP 2123(II), “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”  The teaching of the especially preferred C. cohnii as the DHA-producing microorganism does not constitute a teaching away from the disclosure of Thraustochytrium or Schizochytrium in the preceding paragraph [0032] as preferred microorganisms for producing DHA-containing microbial oils.  Moreover, Kyle `004 also refers to Thraustochytrium in their subsection titled “Production of DHA-Containing Oil” – see paragraph [0039] referring to Thraustochytrium in addition to Crypthecodinium.    
Applicant refers to MPEP 806.03 and MPEP 806.04(e), asserting that these MPEP sections were cited to investigate whether the contents of paragraph [0032] are embodiments of the invention of Kyle `004.  Applicant maintains that these MPEP sections very clearly support the interpretation of the Applicant that only those could be considered as “embodiments of invention” claimed in a cited patent reference which are reflected in the definition of their essential characteristics in claims, whether as definition relating to a single embodiment (where there is no need of restriction) or two or more embodiments (where restriction may be needed).  Applicant argues that they are relevant as they show that a claim contains essential characteristics of disclosed embodiments of an invention, and for the skilled person, he would turn to the claims to understand what are the embodiments that represent the claimed invention.  In response, the Examiner repeats:  These sections of the MPEP fall under Chapter 800 regarding restriction in patent applications, and speak to how claims under examination are restricted.  They do not have any relevance to how the skilled artisan would read and interpret Kyle `004 as a publication.  
Applicant points out that paragraph [0037] of Kyle `004 does not mention Thraustochytrium and/or Schizochytrium.  However, paragraph [0037] speaks of DHA-producing microorganisms in general, and as maintained above, paragraph [0032] indicates that preferred microorganisms for production of DHA-containing microbial oils include Thraustochytrium and Schizochytrium within the section “Detailed Description of the Invention” starting on page 3 of Kyle `004, thereby disclosing DHA-producing microorganisms used in practicing the invention of Kyle `004.  Moreover, the subsection titled “Production of DHA-Containing Oil” (paragraph [0036]) includes paragraphs [0039], [0046], and [0049] which refer to Thraustochytrium in examples.
Applicant discusses the Examiner’s reliance on paragraphs [0038] and [0042] of Kyle `004 for agitation, sparging, and oxygen conditions.  Applicant asserts that all observations from paragraphs [0037] to [0042] of Kyle `004 are validated experimentally on C. cohnii.  Though paragraph [0042] of Kyle `004 refers to C. cohnii, the microorganism is referred to in an example – see the sentence that starts off with “For example…”  Thus the teachings in paragraphs [0038] and [0042] are not limited to practice with only C. cohnii.   Regarding ‘validated experimentally’ as asserted by Applicant, it is unclear what Applicant means by this.  Applicant has not pointed to specific experimental validation in C. cohnii with respect to agitation, sparging, and oxygen conditions in Kyle `004 – no experimental data in Kyle `004 is cited by Applicant.  It is noted that Example 1 of Kyle `004 is directed to producing DHA-containing oil using a C. cohnii culture (paragraphs [0125]-[0126]).  However, Example 3 of Kyle `004 also discloses producing a DHA-containing oil using a Thraustochytrium culture (paragraph [0129]).  Thus it is unclear what Applicant means with respect to experimental validation of paragraphs [0037] to [0042] on C. cohnii.    
Then, Applicant points out that all the teachings in paragraphs [0038] and [0042] of Kyle `004 belong to the continuation-in part of U.S. application serial number 08/073,505, filed June 9, 1993, which is incorporated in Kyle `004 in its entirety.  It is then asserted that this knowledge of 1993 and the knowledge of Barclay which has a priority date of 1988 are old pieces of teaching that is no more applicable after the disclosure of Bailey (US 6,607,900) which is knowledge of its priority date of January 28, 2000.  Applicant asserts that Bailey overrides both Barclay and Kyle `004 by its teaching supported by evidence provided by Example 1 of Bailey that Thraustochytriales are an exception to above general principles and concurrent to increase in dissolved oxygen level from 10% to 40% through steps of 20% and 30% resulted in sharp drop in production of DHA containing oil.  Applicant reasons that from January 28, 2000 up to February 25, 2010 (the priority date of the instant patent application), Bailey was the reference with the final status of knowledge of Thraustochytriales.  Applicant asserts that Bailey categorically ruled out the earlier concept taught by Kyle `004 that under high dissolved oxygen content, better yield of DHA-containing microbial oils will be obtained from Thraustochytriales.  The Examiner respectfully disagrees with these assertions – Bailey does not necessarily rule out the concepts taught by Kyle `004.  
The Examiner disagrees with Applicant’s assertion that Bailey rules out the concepts taught by Kyle `004.  The Examiner disagrees because it is unclear from Bailey whether the DHA contents in Figure 1 of Example 1 of Bailey are due solely to the dissolved oxygen content, or due to the process used in Example 1 for increasing the dissolved oxygen content.  Bailey discloses that the amount of dissolved oxygen present in the fermentation medium can be controlled by controlling the amount of oxygen in the head-space of the fermentor, or preferably by controlling the speed at which the fermentation medium is agitated (stirred) (column 6, lines 5-9).  However, Bailey does not indicate which of these two techniques is used in Example 1 to obtain the results shown in Figure 1.  The technique used for controlling the dissolved oxygen content would be critical to understanding the results of Figure 1 since Bailey teaches that, “…increased mixing can lead to microbial cell breakage due to increased shear forces in the fermentation broth (this causes the lipids to be released in the fermentation broth where they can become oxidized and/or degraded by enzymes)” (column 1, lines 53-57).  Given that Bailey does not disclose what technique is used for obtaining the different levels of dissolved oxygen content in Example 1, then it is unclear whether the decreasing DHA content by increasing dissolved oxygen from 5% to 40% was due to only increasing dissolved oxygen or due to agitating the fermentor to an agitation rate that causes microbial cell breakage which would have resulted in lipid oxidation/degradation, including DHA oxidation/degradation.  
Bailey does not provide showing that agitation at the tip speeds disclosed by Kyle `004 (paragraph [0038]) would have necessarily resulted in microbial cell breakage of Thraustochytrium or Schizochytrium that would have resulted in no DHA being produced or a detrimental effect on DHA production.  Moreover, Bailey does not provide showing that dissolved oxygen levels from about 10% to 50% saturation obtained by agitation using tip speeds of no greater than 5 m/s would have necessarily resulted in microbial cell breakage of Thraustochytrium or Schizochytrium that would have resulted in no DHA being produced or a detrimental effect on DHA production.  The results of Figure 1 of Bailey do not necessarily contradict Kyle `004 since Example 1 of Bailey does not explain what technique and technique parameters (e.g. tip speed in units of m/s) are used to obtain the different dissolved oxygen contents.  Though Kyle `004 has an earlier priority date than Bailey, it is still a publication regarding DHA production by Thraustochytrium and Schizochytrium which was available for consideration as prior art by the skilled artisan at the time the invention was made.  Kyle is indeed relevant art at the time the invention was made.  
The Examiner also disagrees with Applicant’s assertion that Bailey overrides all prior publications including Barclay, Kyle `004, and Kyle `767.  Applicant’s reasoning appears to be based on the earliest priority dates of these publications.  In response to applicant's argument based upon the age of the references, contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).  Though the specification has specifically mentioned that the closest prior art reference is Bailey, it would have been within the purview of the skilled artisan to have considered any prior art in the field of DHA production by Thraustochytriales at the time the invention was made, including Barclay, Kyle `004, and Kyle `767.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Regarding the operability of Barclay in view of MPEP 2121(I) (page 10, last paragraph of Remarks), Applicant asserts that the burden of rebutting the presumption of operability has been discharged by establishing that Barclay relies on general concepts of 1988 which were never experimentally verified on Thraustochytriales.  Applicant asserts that these general concepts were put to experimental verification for the first time by Bailey (of which Barclay is also a co-author) and the results published in the application filed January 28, 2000 (of Bailey) is that Barclay’s concepts do not work on Thraustochytriales.  However, Bailey recognizes that increased mixing to maintain higher dissolved oxygen level can lead to microbial cell breakage due to increased shear forces which can result in lipids being release and becoming oxidized and/or degraded (column 1, lines 45-57).  Example 1 of Bailey does not disclose the process by which the dissolved oxygen levels are attained, and thus it does not necessarily contradict Barclay’s teachings regarding producing DHA at their disclosed oxygen contents.  Moreover, Bailey demonstrates that DHA is indeed produced at the highest dissolved oxygen level they tested in Example 1 (as shown in Figure 1), which is not demonstrative that Barclay’s concepts do not work on Thraustochytriales.  Bailey demonstrates that DHA is indeed produced at all dissolved oxygen contents tested.  As such, the Examiner disagrees with Applicant’s assertion that Bailey has overridden Barclay.
Regarding Applicant’s arguments concerning column 5, lines 45-55 of Bailey, the Examiner’s response remains the following:  This teaching in Bailey does not mean that lipids are not produced at the oxygen content taught in Barclay at column 6, lines 1-12 (oxygen content maintained at less than about 40% of saturation).  The teaching in Bailey that “Surprisingly and unexpectedly, however, the present inventors have found that the production rate of lipids is increased dramatically when the dissolved oxygen level during the production stage is reduced” (column 5, lines 52-55) does not signify that the teaching in Barclay is not functional in producing polyunsaturated fatty acids (including DHA).  The cited passage of Bailey speaks to whether increasing or decreasing dissolved oxygen is preferred, but does not provide any specifics as to the concentration of the oxygen.  With the use of relative terms in column 5, lines 45-55 in Bailey, there is no clear teaching that opposes Bailey’s teaching at column 6, lines 1-12 (oxygen content maintained at less than about 40% of saturation).  Moreover, there is no clear teaching that Bailey is referring to Barclay; the statement “It was previously generally believed…” starting at column 5, line 46 of Bailey refers to what was known in the field, not necessarily what was explicitly taught in Barclay.  
Regarding the Examiner’s response regarding column 5, lines 45-55 of Bailey, Applicant asserts that the point is that the teaching of Bailey would have replaced the teaching of Barclay that high dissolved oxygen content should not be aimed at to prevent low yields, which was the established concept after January 28, 2000, and it is diametrically opposite to the then established concept of February 25, 2010 (earliest priority date of the instant application).  However, Bailey is not contrary to Barclay since Bailey supports the finding in Barclay of obtaining lipids by culturing Thraustochytriales at an oxygen content of less than about 40% (for example, the dissolved oxygen content of 5% of Bailey reads on that), and “restricting the oxygen content of the fermentation medium during the growth of Thraustochytrium, Schizochytrium, and mixtures thereof, the lipid content of the strains can be increased” (column 6, lines 1-5 of Barclay; emphasis added).  Contrary to Applicant’s assertion, the DHA contents at the different dissolved oxygen levels in Figure 1 of Bailey are not in opposition of Barclay’s teaching at column 6, lines 1-12 of oxygen content maintained at less than about 40% saturation.  All dissolved oxygen levels in Figure 1 (both the graph and the table) of Bailey read on restricting the oxygen content and read on an oxygen content of less than about 40% of saturation, including between about 5% of saturation and about 40% of saturation (as in column 6, lines 8-12 of Barclay).
	Applicant refers to Examiner’s prior response to an argument on page 9 of the Remarks filed January 28, 2022, which states “hard experimental evidence in Table 1 in Barclay (US 5,340,742) to prove that what ‘was previously generally believed’ was wrong.”  As previously pointed out by the Examiner, Table 1 of Barclay lists the amount of nutrient supplement added and ash-free dry weight.  See Table 1 which is in column 11 of Barclay.  In response, Applicant provides a copy of the table in Figure 1 of Bailey (US 6,607,900).  With respect to this table of Bailey, Applicant points to the decline in DHA concentration (g/L) with increasing dissolved oxygen level, referring to a specific decline and steady decline.  Applicant asserts, “This result can occur only due to breakage of cells, from which DHA-containing Oil has escaped out and DHA residue being highly prone to oxidation, it has oxidized in the highly aerated and highly dissolved oxygen environment and lost.  Thus, the table relates to the arguments.”  If Applicant’s assertion is correct, then it appears that increasing cell breakage, rather than the dissolved oxygen level itself, causes the decline of DHA concentration with increasing dissolved oxygen level.  This would further demonstrate that Bailey is not in opposition of Barclay.  However, it is noted that Example 1 (which is performed to obtain the results of Figure 1) of Bailey does not disclose that the experimental steps performed to obtain the dissolved oxygen levels, nor does it disclose that cell breakage occurs at any of the dissolved oxygen levels tested. 
  Applicant further points out that Bailey includes Barclay as a co-inventor, which signifies that he agrees with the content of the patent specification of Bailey which Applicant asserts overrides Bailey, and if the later publication of any inventor experimentally disproves the general remarks of a prior publication, then prior publication (in this case, Barclay) does not remain in force and the later publication (in this case, Bailey) and its findings override the findings/observations of the prior publication.  However, as explained in the preceding paragraphs, Bailey’s teachings are not in opposition of Barclay.  
Additionally, Applicant refers to Examples 8 and 10 of Barclay.  Applicant asserts that it is well known that the cell breakage stage occurs in late stage of fermentation not within 48 hours.  Applicant asserts that this is well known in this domain to a person skilled in the art and needs no evidence – the Examiner respectfully disagrees.  In any case, Applicant cites Zhao (Eng. Life Sci. 2017. 17(9): 981-988. Published online April 18, 2017. Listed on IDS filed 6/29/22) to support this assertion.  Applicant points to page 983, second column of Zhao for a teaching regarding the size of the vegetative cells, and a teaching of lipid accumulation commencing from 24 hours but the lipid content in biomass rising since 48 hours for a fed-batch fermentation of Schizochytrium sp. AB-610.   Applicant argues that this makes it clear that in 48 hours the cell are small, and yet being accumulating lipids.  The Applicant reasons that this signifies that Examples 8 and 10 of Barclay would not have resulted in fat accumulation or would not have led to cell breakage.  However, Barclay teaches in Examples 8 and 10 culturing the cells of Schizochytrium sp. S31 for 48 hours (column 20, lines 14-16; column 19, lines 67-68 for disclosing the species; column 21, lines 5-6; column 20, lines 63-64 for the species).  Since culture was performed for 48 hours, then the lipid accumulation stage was reached.  Moreover, since Zhao teaches that lipid accumulation commences from 24 hours, then this would suggest there being lipid production after 24 hours of the culture in Examples 8 and 10 of Barclay.  
Applicant also cites Figures 3(D) and 3(d) of Zhao to support their conclusion that no fat accumulation or cell breakage occurred in Examples 8 and 10 of Barclay.  Figure 3 of Zhao shows the intracellular changes of lipid bodies along the whole fed-batch fermentation (page 984, left column, second paragraph).  Page 984, left column, third paragraph of Zhao states that there were lipid bodies spread evenly in the cell for Figures 3A, a, B, and b which correspond to culturing for 12 and 24 hours.  The presence of lipid bodies signifies there is lipid content, and thus it is unclear how this would suggest no fat accumulation in Examples 8 and 10 of Barclay in which the cells are cultured for 48 hours.  Although Zhao teaches that the lipid bodies are small and dense (page 984, left column, third paragraph), their presence signifies lipid being present.  
In any case, it is unclear the significance of the presence or absence of fat accumulation and cell breakage in Examples 8 and 10 of Barclay.  Applicant has not explained why this would rebut the rejection under 35 U.S.C. 103 over Barclay.  Applicant has not explained how fat accumulation and cell breakage are relevant to the claims under examination.  Applicant asserts that cell breakage that resulted by maintaining dissolved oxygen level at high level was first experimentally verified in known prior art by Bailey, asserting that this conclusion was reached because there is no prior publication which has reported cell breakage between the 10-40% dissolved oxygen levels in the case of Thraustochytriales fermentation for DHA production.  However, it is unclear how Bailey provides experimental evidence of cell breakage – none of the examples of Bailey of their experiments, including Example 1 which provides results in Figure 1, disclose that cell breakage occurs.  Moreover, Example 1 of Bailey does not describe the process parameters for the fermentation, and thus it is unclear whether any actions were taken that cause cell breakage.  
In response to the Examiner’s assertion that Bailey does not specify that the cell breakage stage was reached, Applicant asserts that Bailey identified cell breakage as the problem that needed to be solved in their ‘Background of the Invention’ section, specifically at column 1, lines 52-60.  Bailey recognizes that cell breakage could occur with increased mixing by stating, “increased mixing can lead to microbial cell breakage” (column 1, lines 53-54); but this does not state that cell breakage definitively occurs by increased mixing, or that mixing in general necessarily results in microbial cell breakage.  More significantly, Bailey does not teach that their Example 1 (providing results in Figure 1) involved mixing, or that mixing (agitation) was performed to the extent of resulting in cell breakage.  Therefore, Bailey does not make it clear whether cell breakage occurs for their Example 1.  Even if cell breakage occurred in Example 1 of Bailey providing the results in Figure 1, it is unclear how this signifies that the rejection under 35 U.S.C. 103 is improper.    
Applicant asserts that arguments regarding cell breakage are relevant because they would bring in focus the patentability of claim 1, with the recitation of increasing agitation speed of the stirrer and the sparging in steps (a) and (b) of claim 1 going in opposite direction of the teaching in the closest prior art (which Applicant asserts is Bailey).  However, Bailey provides no indication of the agitation speed in terms of tip speed in m/s that would cause cell breakage that would result in lipid oxidation and/or degradation.  A disclosure of “increased mixing” in Bailey at column 1, lines 53-54 is relative and does not specify what levels of agitation (in terms of tip speed) would cause cell breakage.  Moreover, Bailey does not teach away from agitation for lipid production since Bailey teaches that the amount of dissolved oxygen present in the fermentation medium is preferably controlled by controlling the speed at which the fermentation is agitated (or stirred) (column 6, lines 5-9).  Therefore, Bailey is not in opposition of the steps of claim 1.
Applicant also asserts that Bailey opposes Barclay since Bailey encountered cell breakage leading to reduction in yield from 2.0 g/L DHA to 1.0 g/L as the dissolved oxygen level was increased (it appears Applicant is referring to the increase from 5% to 40% dissolved oxygen).  Applicant appears to assert that Bailey attempted for the first time to apply the conditions of Barclay for production of DHA-containing oil.  However, as discussed above, Bailey does not disclose the steps used to increase the dissolved oxygen levels in Example 1 (which provides the results in Figure 1), nor does Bailey indicate that cell breakage occurred in Example 1.  The absence of information regarding the experiment performed in Example 1 (in particular, whether agitation was used; whether the agitation was at a level to cause cell breakage) of Bailey does not make it clear whether Bailey indeed applied all the conditions of Barclay, and whether the results obtained by Bailey were due to cell breakage or simply because of the dissolved oxygen level.  If the results were due to cell breakage resulting from agitation, then it would lead the skilled artisan away from using agitation at the tip speeds used in Bailey.  However, Bailey provides no disclosure of the specific tip speeds that cause cell breakage.  The skilled artisan still would still be motivated to control the dissolved oxygen content by increasing the agitation speed as long as the speed is below the level that causes cell breakage.  
Applicant maintains that Barclay’s teaching of maintaining the oxygen content of the fermentation medium to less than about 40% of saturation (preferably between about 5% and about 40% of saturation ) (column 6, lines 8-12) is found in Bailey to not be applicable to Thraustochytriales on account of the results in Example 1 and its table of Bailey in which it is shown that increasing dissolved oxygen level from 10% to 40% as advised by Barclay had led to progressive and pro-rata reduction in DHA yield (g/L).  However, Applicant has repeatedly argued that the results of the table in Figure 1 of Bailey are due to cell breakage, which Bailey indicates can be caused by “increased mixing” (column 1, lines 53-54).  If that is the case, then Figure 1 of Bailey showing reduction of DHA yield with increasing dissolved oxygen level is only speaking to the effect of increased cell breakage, rather than increased dissolved oxygen level.  It does not speak to showing that Barclay’s teaching is not applicable to Thraustochytriales.  
Applicant further cites claim 1 of Barclay (incorrectly referred to as claim 1 of Bailey), emphasizing that claim 1 of Barclay recites that the level of dissolved oxygen is less than about 3% of saturation in the fermentation medium.  However, Barclay can be relied on for all that it teaches, including its disclosure at column 6, lines 1-12 reciting a broader scope of oxygen content.  Applicant further argues that the person of ordinary skill in the art would never attempt to practice concepts in 2010 (at the time the invention was made) which are as old as 1988 (Applicant appears to be referring to the earliest priority date of Barclay) and which have been shown experimentally to be counterproductive by a person of inventive skill in the art in 2000 itself (Applicant appears to be referring to the earliest priority date of Bailey) have not been controverted by any other researcher.  However, as discussed above, Bailey does not oppose Barclay, nor does Bailey demonstrate that Barclay does not work.  Thus the Examiner maintains that the claimed invention is obvious in view of Barclay, Kyle `004, and Kyle `767.    
Applicant provides further arguments regarding the concept of a “person of ordinary skill in the art” and the term “obvious” (page 19).  However, these arguments are not persuasive in demonstrating that the rejections are in error.
Applicant also alleges that it is surprising that Bailey did not occur in the prior art search of the Examiner, asserting that the primary search of the Examiner itself is deficient.  However, the Examiner indeed considered Bailey as it was listed as a reference in the Information Disclosure Statement filed August 11, 2014.  The Examiner maintains that Bailey is not in opposition of Barclay or the other references.
Regarding the arguments on pages 21 and 22 of the Remarks, Applicant asserts that the Examiner has not provided reason why Bailey is not a reference cited in a rejection, and has not explained why it is reasonable to omit Bailey for evaluation prospects of a rejection under 35 U.S.C. 103.  However, this is not a requirement for examination.  Applicant further refers back to Lippmeier (US 2009/0064567) which was cited as a primary reference in the Office Action mailed September 17, 2014.  Applicant requests that Examiner clarify whether, after the rejection under 35 U.S.C. 103 over Lippmeier was withdrawn, it was an inadvertent and mistaken omission or there were well considered reasons for the omission of Bailey.  However, there is no requirement for examination to explain such an omission.  Bailey was considered by the Examiner since it was filed with the Information Disclosure Statement filed August 11, 2014.  The Examiner disagrees with Applicant’s assertion that Bailey is the only legitimate prior art reference.
  Applicant appears to be referring to the first paragraph on page 23 of the last Office Action in which the Examiner states that Example 3 of Kyle `004 does not define the percent of dissolved oxygen or the agitation speed in terms of meter per second.  Applicant asserts that this supports Applicant’s argument that Kyle `004 has not provided even a single example that discloses or suggests the sequence of steps of instant claim 1.  However, as stated in MPEP 2123(II), “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.”  Though Example 3 of Kyle `004 does not define the dissolved oxygen or agitation speed in terms of meter per second, this is not demonstrative that Kyle `004 cannot be applied for its other teachings regarding dissolved oxygen and agitation.  
Regarding paragraphs [0037] and [0038] of Kyle `004, Applicant again highlights that Kyle `004 has a priority date of June 9, 1993, whereas Bailey has a priority date of January 28, 2000.  Because of this, Applicant asserts that Kyle `004 is not relevant prior art, and instead, Bailey is relevant and the closest prior art in the context of an obviousness rejection under 35 U.S.C. 103.  However, at the time the invention was made, it would have been within the purview of the skilled artisan to have considered any prior art in the field of DHA production by Thraustochytriales, including Kyle `004.
Regarding Kyle `767, the Examiner means to clarify that Kyle `767 is relied on for demonstrating that increasing agitation (e.g. increasing the impeller tip speed) and increasing the oxygen content of a sparge gas are means for maintaining dissolved oxygen gen when performing a culture for the purpose of producing a product.
In addition to maintaining the rejections under 35 U.S.C. 103, the Examiner sets forth new rejections under 35 U.S.C. 103 over Chen listed in the Information Disclosure Statement filed June 29, 2022.

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN EMILY FERNANDEZ whose telephone number is (571)272-3444. The examiner can normally be reached 10:30am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Sef
/SUSAN E. FERNANDEZ/Examiner, Art Unit 1651